                 Case 1:20-cv-00631-RMB Document 22 Filed 02/20/20 Page 1 of 2



                                                                                                                Reed Smith LLP
                                                                                                         599 Lexington Avenue
                                                                                                      New York, NY 10022-7650
John N. Ellison                                                                                               +1 212 521 5400
Direct Phone: +1 215 241 1210                                                                             Fax +1 212 521 5450
Email: jellison@reedsmith.com                                                                                    reedsmith.com



February 20, 2020

By ECF and UPS

The Honorable Richard M. Berman
United States District Court for the Southern
District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Courtroom 17B
New York, NY 10007

Re:       HDI Global SE v. Phillips 66 Company, No. 1:20-cv-631(RMB)

Dear Judge Berman:

We represent Respondent Phillips 66 Company as successor interest to Tosco Corporation (“Tosco”), and
write in response to Gerling’s letter filed at 10:08 p.m. last night.

Tosco was informed by email from Gerling’s counsel at 8:31 p.m. last night that it intended to file a request
for a 14 day extension to reply to the Opposition to Petition to Vacate Arbitration Award filed by Tosco
on the afternoon of February 14, 2020. Since Gerling gave Tosco only one and one half hours’ notice
(after business hours) of its intention to seek an extension, we were not able to confer with Gerling’s
counsel (or our client) regarding an agreeable extension of time. Gerling is also aware that I was in London
last night as my out of office message made clear.

Tosco does not agree that Gerling requires 14 extra days to reply to the Opposition to Petition to Vacate
and the Motion to Confirm given the parallel nature of these requests for relief. Nonetheless, had Gerling
given Tosco adequate notice, Tosco would have consented (and does consent) to an extension to respond
by February 24, 2020, providing Gerling ten days to file its reply, as well as providing the Court and Tosco
with Gerling’s position in advance of the currently scheduled February 26, 2020 conference before Your
Honor.1 In the alternative, we suggest the parties be prepared to discuss timing of Gerling’s response at
the February 26 conference.




1
 This is not the first time Gerling has placed an unreasonable time pressure on Tosco in connection with this matter.
Despite being bound to confidentiality about the arbitration, Gerling informed Tosco that it intended to file the
Petition to Vacate one day before its statutory deadline, which also happened to be the day after its attempt to file
the Petition to Vacate under seal was rejected by Judge Nathan in the Southern District of New York.
         ABU DHABI  ATHENS  AUSTIN  BEIJING  BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG
      HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON
             RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE  TYSONS  WASHINGTON, D.C.  WILMINGTON

                                                                                                      US_ACTIVE-151701435.1
              Case 1:20-cv-00631-RMB Document 22 Filed 02/20/20 Page 2 of 2


The Honorable Richard M. Berman
February 20, 2020
Page 2


Respectfully submitted,




John N. Ellison

JNE:ns

cc:      Michael A. Knoerzer, Esq. (by ECF)
         Alex Bein, Esq. (by ECF)
         Thomas G. Carruthers, Esq. (by ECF)
